USDC IN/ND case 3:19-cv-00169-JD-MGG document 28 filed 03/02/21 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

JEREMY HUFFMAN, SR.,                  )
                                      )
               Plaintiff,             )
                                      )
       v.                             )      Cause No. 3:19-cv-169
                                      )
ST. JOSEPH COUNTY, et al              )
                                      )
               Defendants.            )

                             NOTICE OF REFUSAL OF SERVICE

       Defendants, Head Nurse Lynn, Nurse Jason, Dr. Tieman and Dr. Hall (hereinafter

collectively “Defendants”), by counsel, file notice of pro se Plaintiff’s refusal of service of

Defendants’ Motion to Conduct Limited Discovery. (ECF 27). Defendants attempted to serve

Plaintiff with a copy of this motion with the documents attached thereto via certified mail, return

receipt requested, tracking number #70109 2280 000 1174 0563. Counsel for Defendants received

the same back, noting the addressee refused the parcel, and the same was returned to sender.

                                             Respectfully Submitted,




                                             Georgianne M. Walker (23182-71)
                                             Amanda M. Jordan (32129-71)
                                             Attorneys for Defendants

                                             MAY • OBERFELL • LORBER
                                             4100 Edison Lakes Parkway, Suite 100
                                             Mishawaka, IN 46545
                                             Telephone: (574) 243-4100
                                             Facsimile: (574) 232-9789
                                             gwalker@maylorber.com
                                             ajordan@maylorber.com
USDC IN/ND case 3:19-cv-00169-JD-MGG document 28 filed 03/02/21 page 2 of 2


                                 CERTIFICATE OF SERVICE

        I certify that service of the above document was made on March 3, 2021 by U.S. certified
mail, return receipt requested, postage affixed upon the following:

Jeremy Huffman, Sr.
16508-027
Beckley FCI
Federal Correction Institution
Inmate Mail/Parcels
P O Box 350
Beaver, WV 25813
Via U.S. Mail




                                            Amanda Jordan (32129-71)




                                               2
